UPON REHEARING.
Etrfjmnttii
November 13, 1930.
Present, Campbell, Holt, Epes, Hudgins and Gregory, JJ.
Gregory, J.,
delivered the opinion of the court.
This case was heard at the September, 1929, term, at Staunton, and the opinion therein handed down at the November, 1929, term, at Richmond. (150 S. E. 413.)
*555A petition for rehearing was filed, upon which the case was again heard, and after mature consideration of the same we are of the opinion that the case was correctly decided, and to the former decision and opinion we adhere in all respects.

Affirmed.